 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner desires to be certified as the bargaining representa-tive of employees in the operations of the Employer.The Employermoved to dismiss the petition on the ground that the road operationwas scheduled to be shut down shortly after the date of the hearing,and that any future operation is indefinite in character.We find merit in the Employer's position.There is uncontrovertedevidence that 6 weeks after the hearing the Employer would completehis construction operation, and that he was at the time of the hearingwithout commitments or arrangements for future logging activity.As a result, there is no certainty that the Employer will be engagedin any activity in the future or that any of the employees sought tobe represented by the Petitioner will be employed by the Employer.Because it now appears the Employer's operation has been com-pleted and, because it is well settled that the unit placement of em-ployees at new, but indefinite, logging operations of an employershould be decided in future proceedings, we are of the opinion thatno useful purpose will be served by proceeding with a determinationof representatives at this time.Accordingly, we shall dismiss thepetition without prejudice.3OrderITISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissedwithout prejudice.3 SeeG. H. Swalley Logging Company,91 NLRB 921;Donovan,James, Wismer,&Becker,93 NLRB 1562;Farm Tools,Inc. (Vulcan Plow Division),91 NLRB 926.DUMONTELECTRIC CORPORATIONandINTERNATIONAL UNION OF ELEC-TRICAL, RADIO&MACHINEWORKERS, CIO,PETITIONER.CaseNo.2-RC-3572.November 23, 1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election dated June 14,1951, an election by secret ballot was held on June 28, 1951, under thedirection and supervision of the Regional Director for the SecondRegion, among the employees of the Employer in the unit foundappropriate.At the close of the election the parties were furnisheda tally of ballots which showed that of approximately 308 eligiblevoters, 291 cast valid ballots, of which 166 were cast for the Petitionerand 120 for Local 430, United Electrical, Radio and Machine Workersof America, herein called the Intervenor, and 5 for no union.Oneballot was void and there were no challenges.97 NLRB No. 25.Y ,:rF; DUMONT ELECTRIC CORPORATION95On July 2, 1951, the Intervenor filed objections to the election. Inaccordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation and on September 24, 1951, issuedhis report on objections, in which he recommended that the objectionsbe overruled.On October 3, 1951, the Intervenor filed timely excep-tions to the report on objections.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].In substance, the objections allege the following : (1) That theelection ought not to have been held while unfair labor practicecharges were pending; (2) that by means of shouting, picketing, andother boisterous conduct, the Petitioner's representatives intimidatedand coerced the employees to vote in favor of that labor organization;(3) that supervisors improperly spoke to voters in the polling area;(4) that the location of the polling booths, as well as other mechani-cal arrangements for the election, and the failure of Board agents toconsult with the Intervenor on such matters, prejudiced the Inter-venor; and (5) that the Petitioner and the Employer engaged inimproper conduct after the close of the balloting.(1)One week before the Board-ordered election, and a few hoursbefore a conference scheduled for making election arrangements, theIntervenor filed charges of unfair labor practice against the Employerand the Petitioner.The charges alleged continuing unfair labor prac-tices starting as far back as January 1951.After the usual investiga-tion by the Regional Office agents, the Regional Director dismissedthe charges because of insufficient evidence.On appeal by the Inter-venor, the Regional Director's dismissal was sustained by the GeneralCounsel.We do not agreed with the Intervenor's contention that the pendencyof unfair labor practice chargesper seprecludes an untrammeledexpression of choice in the selection of a bargaining representativeby the employees in an election conducted under Board auspices.'In order to avoid the danger of setting aside election results when theinvestigation of charges shows proof of illegal conduct, under ordi-nary circumstances, it is the better practice to defer elections duringthe investigation.However, we agree with the Regional Director'sconclusion that in this case the Intervenor was not prejudiced by thefact that the election took place before the charges were dismissed.It is clear now that the allegations of improper conduct made in thecharge were unwarranted.We therefore overrule this objection.I SeeColumbia Pictures Corporation,81 NLRB 1818. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)The election was conducted on the second floor of the Em-ployer's plant between 8:30 and 11 a. m.Beginning at about 7:30a.m. and ending shortly after 8: 15 and before the opening of thepolls, a considerable amount of boisterous electioneering by adherentsand representatives of both competing labor organizations took placein front of the building.The Petitioner established a picket line ofapproximately nine individuals who carried signs, shouted on behalfof their union and against their opponent, marched about in frontof the plant, and generally urged the employees to vote in their favor.Other adherents of the Petitioner distributed leaflets and held sta-tionary signs.At the same time an organizer and adherents of theIntervenor also distributed leaflets in the same area and shoutedslogans.Although the Regional Director reported that this demon-stration was loud and could be heard by employees on other floors,he also reported that no employees were prevented from entering theplant and that the entire activity ceased before the opening of thepolls.In excepting to the Regional Director's conclusion, the Intervenordoes not take issue with the fact as reported, but merely argues thatsuch activity was improper.Apart from the fact that the Intervenorwas equally guilty of the boisterous disturbance, if disturbance it canbe called, we view the entire activity as an example of heated cam-paign enthusiasm normally incident to warmly contested union elec-tions.As the investigation revealed no evidence of restraint uponthe employees from entering the plant or casting their votes, and as,in any event, the tumult and the shouting died before the votingstarted, we agree with the Regional Director's conclusion that thisobjection raised no substantial issue as to the election results.Wetherefore overrule this objection also.(3) In support of this objection the Intervenor contends that be-cause the employees walked close to the production areas, where super-visorswere also at' wprk, on their way to the polls, they werenecessarily coerced in some manner. It also asserts that one of thesupervisors, Rita, improperly entered the immediate election area.The mere fact that the election took place on the company's premises,and that some employees on their way to the polls passed productionareas, does not of itself make the results of the election questionable.The Board has often held that physical arrangements such as thesemay be proper 2As to Supervisor Rita, the Regional Director reported only thaton one occasion she entered the polling area, but left immediately uponrequest of the Board agent, and that on another, when there were noemployees waiting to vote, she' was called by an observer of the'RadioCorporation of America(Victor Division),90 NLRB 1989, 1995. DUMONT ELECTRIC CORPORATION97Intervenor, who spoke a few words to her. In its exceptions, theIntervenor takes no issue with these facts. In these circumstances,we agree with the recommendation of the Regional Director that thisobjection also raises no material issue.It is hereby overruled .8(4)Under this objection, the Intervenor charges impropriety inconnection with certain details of the running of the election, such asthe location of the voting booths, the scheduling of the balloting on adepartmental basis, and the designation of the Intervenor and thearrangement of the names of the competing unions on the ballot.Wehave already considered and found nothing improper in the factthat the booths were placed in the plant itself.Voting the employeesby department, and designation of the Petitioner as "IUE-CIO" andthe Intervenor as "United Electrical, Radio and Machine Workers ofAmerica, Local 430, U. E." conformed with the practice followed in anumber of earlier elections in which the Petitioner and other locals ofthe Intervenor's international have competed.Like the RegionalDirector, we find nothing improper in any of these arrangements forthe election.Under this objection, the Intervenor also charges that it was pre-judiced because the Board's agents arranged the mechanics of theelection without first conferring with representatives of the Inter-venor.The Regional Director reported, and the Intervenor does notdeny, that on the morning of a conference scheduled on notice to allparties for making election preparations, the Intervenor filed chargesof unfair labor practice against both the Petitioner and the Employer;that only 21/2 hours before the appointed hour the Intervenor askedfor the first time that the conference be postponed ; and that 4 dayslater, the field agent in charge of the election again requested theIntervenor's attorney, while the latter was in the Board's RegionalOffice on other business, to discuss the election arrangements, but thatthe attorney refused to do so.In its exceptions, the Intervenor's attorney attempts to explainhis rejection of the invitation to discuss the election arrangementson the ground that he was otherwise occupied. Inconsistently, how-ever, the Intervenor also admits that on each occasion-June 21 andJune 25-its attorney told the Board agent that the election could notbe held while the unfair labor practice charges were pending, that theelection could not take place in the plant, and that, therefore, "nopurpose could have been served by discussion of the other electiondetails."In view of these admissions, we are satisfied that the Inter-venor's failure to participate in the preelection conference was as Equally without merit is the argument that because Rita assisted in the release ofemployees in the interest of running the election in an orderly fashion,the election shouldbe set aside.SeeRadio Corporation of America(Victor Division),supra,at 1999. 98DECISIONS OF NA"IONAL LABOR RELATIONS BOARDdeliberate refusal on its part to participate in the arrangements be-cause it wished primarily to postpone any election. In thesecircumstances, it may not now complain that it was thereby prejudiced.(5)The final objectionrestson alleged improper conduct by theEmployer and by the Petitioner, after the close of the balloting.Wereject this objection because later conduct could not have affected theresults of the election.As the tally of ballots shows that the Petitioner has secured a ma-jority of the valid votes cast, we shall certify it as the bargainingrepresentative in the unit heretofore found appropriate.Certification of RepresentativesIt is hereby certified that International Union of Electrical, Radio& Machine Workers, CIO, has been designated and selected by amajority of the Employer's production and maintenance employeesat its New York City plant, including laboratory assistants, but ex-cluding office employees, foremen, and all other supervisors as definedin the Act, as their representative for purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, the aforesaid organiza-tion is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.GILBERT MOTOR SALES,INC.andINTERNATIONAL UNION,UNITED AUTO-MOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMER-ICA (UAW-CIO) AND ITS LOCAL No. 408.CaseNo. 7-CA--581.November 66,1951Decision and OrderOn August 14, 1951, Trial Examiner Eugene F. Frey issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-1 Pursuantto the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[ChairmanHerzog and Members Reynolds and Styles].97 NLRB No. 21.